                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

 NATHAN C. JONES, individually and on
 behalf of all others similarly situated,

              Plaintiff,
                                                       Case No. 19-2534-CM
              v.

 USHEALTH GROUP, INC., et al.,

              Defendants.


                                         ORDER

        On February 20, 2020, defendants filed a motion to stay the proceedings, or

alternatively, to bifurcate discovery (ECF No. 43). Defendants request a stay pending a

potentially dispositive ruling from the United States Supreme Court in Barr v. American

Association of Political Consultants, No. 19-631. The Supreme Court will determine

whether a relevant provision of Telephone Consumer Protection Act violates the Free

Speech Clause of the First Amendment, which may invalidate the statute on which plaintiff

brings his claim. Defendants represent that the Supreme Court is expected to rule by the

end of this term in June 2020. Plaintiff has indicated he does not oppose the motion. The

court agrees the interests of judicial economy and the lack of prejudice to the parties weigh

in favor of granting a stay at this time. The court therefore grants the motion as unopposed

and stays the case until the Supreme Court rules on Barr v. American Association of

Political Consultants.




O:\ORDERS\19-2534-CM-43,46.DOCX
       Defendants also filed a motion for protective order on February 27, 2020 (ECF No.

46) to require plaintiff to withdraw a subpoena served on defendants’ independent

contractor, Kovacs Systems, LLC, or, alternatively, limit the scope of the subpoena.

Plaintiff has indicated he does not oppose this motion. In light of the court’s stay, the court

agrees the motion for protective order should be granted as unopposed. Accordingly,

Kovacs Systems, LLC need not comply with the subpoena at this time and plaintiff shall

promptly notify Kovacs Systems, LLC of the court’s ruling.

       The deadlines in the scheduling order (ECF No. 31) are hereby vacated. The parties

shall submit a joint proposed amended scheduling order within 14 days of the Supreme

Court’s decision in Barr v. American Association of Political Consultants.

       IT IS SO ORDERED.

       Dated March 12, 2020, at Kansas City, Kansas.

                                           s/ James P. O’Hara
                                           James P. O’Hara
                                           U.S. Magistrate Judge




                                              2
